Case 1:19-cv-02243-KMT Document 37 Filed 03/10/20 USDC Colorado Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

                                  CASE NO: 1:19-cv-02243-KMT
CARLOS BRITO,

       Plaintiff,
v.

DILLARD STORE SERVICES, INC.,
a Foreign Corporation,

       Defendant.

________________________________________________________________________________

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
______________________________________________________________________________

       Plaintiff, CARLOS BRITO and Defendant, DILLARD STORE SERVICES, INC., having

entered into a Settlement Agreement and Release that resolves all claims that were or could have

been brought in this action, hereby stipulate to the dismissal of this matter with prejudice.

Dated: March 10, 2020.


                                              By: /s/Anthony J. Perez_______
                                                      ANTHONY J. PEREZ

                                              GARCIA-MENOCAL & PEREZ, P.L.
                                              1600 Broadway, Suite 1600
                                              Denver, CO 80202
                                              Telephone: (303) 386-7208
                                              Facsimile: (305) 553-3031
                                              Primary Email: ajperez@lawgmp.com;
                                              Secondary E-Mail: aquezada@lawgmp.com;
                                              ddunn@lawgmp.com
                                              Attorneys for Plaintiff

                                              By: /s/ Jennifer S. Rusie________
                                                      JENNIFER S. RUSIE

                                              OGLETREE DEAKINS NASH SMOAK &
                                              STEWART PC-NASHVILLE
                                              401 Commerce Street, Suite 1200
                                              Nashville, TN 37219
                                              Telephone: (615) 254-1900
                                              Facsimile: (615) 254-1908
Case 1:19-cv-02243-KMT Document 37 Filed 03/10/20 USDC Colorado Page 2 of 2


                                             Email: jennifer.rusie@ogletreedeakins.com
                                             Attorneys for Defendants

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

all counsel of record, this 10th, day of March, 2020.

                                             Respectfully submitted,

                                             GARCIA-MENOCAL & PEREZ, P.L.
                                             Attorneys for Plaintiff
                                             1600 Broadway, Suite 1600
                                             Denver, CO 80202
                                             Telephone: (303) 386-7208
                                             Facsimile: (305) 553-3031
                                             Primary Email: ajperez@lawgmp.com;
                                             Secondary E-Mail: aquezada@lawgmp.com;
                                             ddunn@lawgmp.com
                                             Attorneys for Plaintiff

                                             By: /s/ Anthony J. Perez____
                                                ANTHONY J. PEREZ
                                                Florida Bar No.: 535451
                                                BEVERLY VIRUES
                                                Florida Bar No.: 123713




                                                 2
